Citation Nr: 0210765	
Decision Date: 08/29/02    Archive Date: 09/05/02	

DOCKET NO.  00-16 361A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied the benefit sought on appeal.  The veteran, 
who had active service from September 1967 to June 1971 and 
additional service with the Army National Guard of Iowa, 
appealed that decision the BVA, and the case was referred to 
the Board for appellate review.  



FINDINGS OF FACT

1.  The veteran has been notified that the evidence needed to 
substantiate his claim and all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  A BVA decision dated in January 1984 denied service 
connection for bilateral hearing loss.  

3.  The evidence associated with the claims file subsequent 
to the Board's January 1984 decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  

4.  The veteran's currently diagnosed bilateral sensorineural 
hearing loss is not shown to be casually or etiologically 
related to service.  




CONCLUSIONS OF LAW

1.  The Board's January 1984 decision, which denied 
entitlement to service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.1100, 20.1104 (2001).

2.  The evidence received subsequent to the Board's January 
1984 decision is new and material, and the claim of 
entitlement to service connection for hearing loss is 
reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001).

3.  Hearing loss was not incurred in or aggravated by active 
service, nor may sensorineural hearing loss be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As will be discussed more fully below, during the pendency of 
the veteran's appeal, the President signed into law the 
Veterans Claims Assistance Act, which contains notice and 
duty-to-assist provisions.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107).  The VCAA appears to have left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 
2001).  However, the United States Court of Appeals for 
Veterans Claims (Court) held that the duty to notify 
provisions of the VCAA apply to claimants who seek to reopen 
a claim by submitting new and material evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In this 
case, the RO undertook action that is consistent with the 
notification and assistance provisions of the VCAA as it 
relates to new and material evidence claims, and then 
adjudicated the veteran's claim based on all of the evidence 
of record.  In light of the foregoing, the Board's decision 
to proceed in adjudicating this aspect of the veteran's 
claims does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

As a preliminary matter, the Board notes that the RO's 
November 1999 rating decision denied the veteran's claim on 
the basis that new and material evidence to reopen the claim 
for service connection for hearing loss had not been 
submitted.  Subsequent decisions appear to implicitly reopen 
the claim without specifically determining that new and 
material evidence had been submitted to reopen the claim.  As 
will be explained below, the Board believes that the RO's 
adjudication is correct and that the veteran's claim for 
service connection for hearing loss should be reopened.  
However, the requirement of submitting new and material 
evidence to reopen a claim is a material legal jurisdictional 
issue that the Board is required to address on appeal despite 
the RO's action.  See Barnett v. Brown, 83 F. 3d 1380, 1383-
1384 (Fed. Cir. 1996) (statutory tribunal must ensure that it 
has jurisdiction over each case before adjudicating merits, 
potential jurisdictional defect may be raised by Court or 
tribunal, sua sponte or by any party, at any stage in 
proceedings, and, once apparent, must be adjudicated.).  The 
Board has thus recharacterized the issue on appeal as whether 
the veteran has submitted new and material evidence to reopen 
his previously denied claim for service connection for 
hearing loss.

The veteran essentially contends that his claim of 
entitlement to service connection for hearing loss should be 
reopened on the basis that he has submitted new and material 
evidence that is not only sufficient to reopen the claim, but 
also sufficient to award service connection.  The veteran's 
initial claim for service connection for hearing loss was 
first considered and denied by the RO in a January 1982 
rating decision.  The RO denied the veteran's claim on the 
basis that the VA examination showed the veteran's hearing 
was within normal limits.  That decision was appealed to the 
BVA, and the Board affirmed the RO's denial in a decision 
dated in January 1984.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders Reconsideration of the 
decision or the veteran files a motion alleging clear and 
unmistakable error in the Board's decision.  38 U.S.C.A. 
§§ 7103, 7111 (West 1991 & Supp. 2002); 38 C.F.R. §§ 20.1100, 
20.1400 (2001).  Following a final Board decision, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by the VA.  38 C.F.R. § 5108.  In 
this case, the veteran did not file a motion for 
Reconsideration or motion alleging clear and unmistakable 
error in the Board's January 1984 decision.  Therefore, the 
Board's January 1984 decision is final and may not be 
considered on the same factual basis.  

If new and material evidence is presented or secured with 
respect to a claim that has been finally decided, the claim 
shall be reopened and reviewed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured since the last final denial of the claim is "new 
and material."  Under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in conjunction with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).  The Board notes that there has been a 
regulatory change in the definition of new and material 
evidence with respect to all claims made on or after 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  Since the veteran filed 
his claim prior to August 29, 2001, the earlier definition of 
new and material evidence remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  In order for evidence to 
be sufficient to reopen a previously denied claim, it must be 
both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened.  The VA may then proceed to 
evaluate the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist the veteran in developing the facts necessary to 
substantiate his claim has been satisfied.  

The RO's January 1982 rating decision and the Board's January 
1984 decision, which subsumed the January 1982 rating 
decision, denied the veteran's claim for service connection 
for hearing loss on the basis that the veteran did not have a 
disability for VA purposes.  That decision was based on a 
review of the veteran's service medical records, the report 
of a VA examination and a private audiometric report.  The 
evidence associated with the claims file subsequent to the 
Board's January 1984 decision consists of private and VA 
medical records, the statements from private physicians, the 
reports of VA examinations, National Guard service medical 
records and testimony presented by the veteran at a personal 
hearing.  

In particular, the Board finds that the medical records both 
private and VA show that the veteran has a hearing loss 
disability which satisfies the requirements of 38 C.F.R. 
§ 3.385, which sets forth the definition of a VA disability.  
In this regard, for the purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  See 38 C.F.R. § 3.385.  
In particular, the VA examination performed in June 2000 
shows auditory thresholds at 4,000 Hertz is greater than 
40 decibels for both ears.  

As such, the evidence associated with the claims file 
subsequent to the Board's January 1984 decision shows the 
presence of a hearing disability for VA purposes, information 
that was not of record at the time of that decision.  Thus, 
the Board finds that the evidence associated with the claims 
file subsequent to the Board's previous decision is both new 
and material and is so significant that it must be considered 
with the previous evidence in order to fairly decide the 
merits of the veteran's claim.  Accordingly, the Board finds 
that the veteran has submitted new and material evidence and 
his claim is reopened.  The Board will now address the merits 
of the veteran's claim.

As noted above, in November 2000, the VCAA became law.  The 
VCAA applies to all pending claims for VA benefits and 
provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

As will be explained below, the Board finds that while the 
VCAA was enacted during the pendency of this appeal, and was 
not specifically applied by the RO, there is no prejudice to 
the veteran in proceeding with the merits of this appeal, 
because the requirements under the VCAA have been satisfied.  
See Bernard v. Brown, 4 Vet. App. at 394 (when the Board 
addresses a matter not addressed by the RO, the Board must 
provide an adequate statement of reasons and bases as to why 
there is no prejudice to the appellant).

First, under the VCAA the VA has a duty to notify a claimant 
and representative of any information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, the Statement of the Case and the various 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the reason 
his claim was denied.  In addition, at the veteran's February 
2000 hearing the subject of the type of evidence needed to 
substantiate the claim was discussed by the veteran, his 
representative and the Hearing Officer.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, and VA and private medical records have been 
obtained.  In addition, statements from private physicians 
had been submitted by the veteran and the veteran has been 
afforded VA examinations in connection with his claim.  The 
veteran also presented evidence in the form of testimony at a 
personal hearing before a Hearing Officer at the RO.  The 
veteran and his representative have not made the Board aware 
of any outstanding evidence that needs to be obtained prior 
to appellate review.  Accordingly, the Board finds that the 
VA has done everything reasonably necessary to assist the 
veteran and that no further action is necessary to satisfy 
the requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

The veteran essentially contends that the RO was incorrect in 
not granting service connection for hearing loss.  He 
maintains, in substance, that his hearing loss is due to 
noise he was exposed to while in Vietnam while serving as a 
dental technician in proximity to a flight line.  As such, 
the veteran relates that he was exposed to noise from jet 
aircraft, as well as artillery fire while serving in Vietnam.  
Therefore, a favorable determination has been requested.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West & Supp. 2001); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may also be granted for certain 
chronic diseases, such as sensorineural hearing loss, when 
such disease is manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  That an injury incurred in 
service alone is not enough.  There must be a chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(b).  

As indicated above, the VA has defined what constitutes a 
hearing loss disability.  For the purposes of applying the 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory thresholds in 
any of the frequencies 500, 1,000, 2,000, 3,000 and 
4,000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records contain no evidence of 
a diagnosis of hearing loss.  A preinduction physical 
examination performed in January 1967 showed a decreased 
auditory threshold of 30 decibels at 6,000 Hertz in the right 
ear using ASA standards.  On the Report of Medical History 
portion of the examination the veteran denied experiencing 
hearing loss.  Service medical records show that in early 
February the veteran was seen for a bilateral ear infection.  
Two days later examination showed a resolving bilateral 
external otitis.  A record dated in June 1969 shows the 
veteran was seen with a complaint of an earache.  The right 
ear was noted to be blocked with wax and the canal was 
inflamed with a bulging drum.  The left ear was slightly 
inflamed.  A physical examination performed in January 1971 
in connection with the veteran's separation from service 
showed decreased auditory thresholds of 50 decibels on the 
right and 30 decibels on the left at 6,000 Hertz using ISO 
standards.  The Report of Medical History portion of the 
examination showed the veteran denied experiencing hearing 
loss.  A service enlistment examination performed in July 
1971 shows that all auditory thresholds at all frequencies 
were 15 or less.  The veteran again denied experiencing 
hearing loss.  

In December 1981 the veteran underwent a VA audiometric 
examination.  At that time the veteran reported that he had 
experienced hearing loss since he got out of the service and 
that he had been exposed to aircraft in Vietnam in 1969 and 
1970.  He reported that he had trouble hearing the phone ring 
and had others repeat what they had said.  He indicated that 
he had no earaches now but had otitis media on four 
occasions.  There was no tinnitus or vertigo.  Pure tone 
thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
0
LEFT
0
5
0
5
20

Speech audiometry revealed speech recognition ability of 98 
percent, bilaterally.  Testing also revealed pure tone 
thresholds of 65 at 6,000 and 8,000 Hertz in the right ear 
and 50 and 65 at 6,000 and 8,000 Hertz, respectively for the 
left ear.  The diagnosis following the examination was 
bilateral high frequency sensorineural hearing loss. 

A private audiometric examination performed in October 1982 
shows an impression of moderate very high frequency 
sensorineural hearing loss.  

A report of service physical examination performed in October 
1982 in connection with the veteran's Army National Guard 
service shows no diagnosis of hearing loss.  The audiological 
evaluation showed pure tone thresholds, in decibels of:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
0
5
0
LEFT
5
5
0
0
20

Pure tone thresholds at 6,000 Hertz were 60 for the right ear 
and 50 for the left ear.  On the Report of Medical History 
portion of the examination the veteran denied experiencing 
hearing loss.  

An annual National Guard examination performed in November 
1986 showed no diagnosis of hearing loss.  The audiological 
evaluation showed pure tone thresholds, in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
0
0
5
15
35

The pure tone thresholds at 6,000 Hertz were 70 on the right 
and 60 on the left.

VA outpatient treatment records dated between 1978 and 1995 
show that in July 1991 the veteran was seen for bilateral 
impacted cerumen and in July 1993 with complaints of pain and 
stuffiness of both ears after swimming.  

A September 1999 statement pertaining to an evaluation of the 
veteran's hearing performed in August 1999 shows the veteran 
was found to have a bilateral symmetrical precipitous hearing 
loss.  The history reported by the veteran reflected that he 
first noticed a problem with his hearing in understanding 
30 years ago and that he believed the cause of his hearing 
problem was otitis media and noise exposure during service.  

A February 2000 statement from Michael J. Hart, M.D., relates 
that the veteran reported a long history of intermittent left 
otalgia since the 1960's.  Dr. Hart indicated that the 
veteran had showed him documents, including an event of 
otitis media in the service.  He quoted the veteran as 
stating that he knew the ear infections in service caused his 
hearing loss and requested Dr. Hart's assistance in filing a 
claim for service connection for hearing loss.  It was noted 
that the veteran was a dentist and worked around drills.  
Following an examination the impressions were presbycusis and 
potential mild noise exposure component.

The veteran presented testimony at a hearing before a Hearing 
Officer at the RO in February 2000.  At that hearing the 
veteran offered testimony concerning his noise exposure 
during service including jet aircraft and artillery fire, as 
well as his treatment for otitis media.  The veteran also 
offered testimony concerning the symptomatology he 
experienced before, during and after service.  The veteran 
indicated that following service he was exposed to noise from 
drills as a dentist.  

An April 2000 statement from Peter V. Boesen, M.D., shows the 
veteran reported that he had experienced intense episodes of 
otitis media while in the service and was exposed to intense 
loud noise while serving in Vietnam.  Following an 
examination the assessment was that the veteran had 
sensorineural hearing loss which by history was associated 
with loud noise exposure while in Vietnam and a history of 
multiple episodes of ear infections which may be responsible 
for some of the difficulties involving the external canal.  
Dr. Boesen concluded that it was as likely as not that his 
hearing loss is historically linked to multiple exposures of 
loud noise in service as well as the episodes of otitis 
media.  

On the authorized VA audiological evaluation in June 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
20
45
LEFT
10
15
20
35
50

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 100 percent in the left 
ear.  The diagnosis was moderate to profound sensorineural 
hearing loss in the 4,000 to 8,000 range of the right ear and 
moderate to severe sensorineural hearing loss in the 4,000 to 
8,000 range in the left ear.  

A VA examination performed in June 2000 reflects that the 
examiner reviewed the veteran's claims file and summarized 
the pertinent evidence, conclusions and the reasons for those 
conclusions in a 16 page report.  The examiner concluded that 
within a reasonable medical probability and certainty that 
the veteran's hearing impairment as of June 2000 was not 
specifically causal in relationship to his years in service.  
The examiner indicated that service audiometric studies were 
well documented with perhaps some inconsistencies, but he 
believed suggested a progressive accelerating probable 
familial sensorineural hearing impairment though unknown, and 
as described by Dr. Hart, presbycusis, but an acceleration of 
such that his hearing impairment was beyond that of usual 
presbycusis for his age and thus, most likely, a progressive 
familial sensorineural hearing impairment bilaterally.  The 
examiner also did not find suggestive evidence by histories 
and examinations to attribute his present hearing problems to 
his several bouts of otitis media or external otitis while in 
the service.  

The VA physician explained that hearing impairment due to 
undue noise level exposure and/or noise trauma did not 
progress onward if one was no longer exposed to the undue 
noise level and/or noise trauma.  Hearing loss as for noise-
induced hearing impairment usually took place during the 
first 5-10-15 years of undue noise level exposure without 
hearing protection.  After the first 5 to 15 years, noise 
exposure due to undue noise does not usually continue on, 
particularly if wearing hearing protection.  The VA physician 
indicated that the veteran believed his hearing had become 
more severe since 1982 and agreed that it seemed that since 
1982 the veteran's hearing had accelerated and progressed for 
both ears.  The examiner indicated, however, that with all 
the histories, a suggestive accelerating hearing impairment 
for the veteran over the period of years and his histories do 
not suggest specifically decelerating noise-induced type 
hearing impairment over the period of years.  

The VA physician recounted the veteran's noise exposure and 
summarized that other than noise the veteran was exposed to 
during service, other noise exposure to be considered 
included dental drills over the period of years, a history of 
jackhammer construction work in 1952 [prior to service], a 
history of chain saw activities, mowing of lawns and hunting.  
The examiner indicated that although the veteran's history of 
familial sensorineural hearing loss was unknown, it was not 
unusual for such and that his audiometric studies were 
suggestive of a progressive familial accelerating 
sensorineural hearing impairment bilaterally and that at this 
particular time or so, more right than left.  

The VA physician addressed the opinion of Dr. Boesen 
regarding the relationship of otitis media and noise exposure 
to the veteran's current disability.  The physician noted 
that the veteran had perhaps 2 or 3 bouts of otitis media 
and/or external otitis while in service and that this would 
not at all be unusual and would not be related to his 
progressive accelerating bilateral sensorineural hearing 
impairment.  As to the noise exposure, the VA physician 
indicated that there did not appear at the time of his 
discharge from service and with his early on audiometric 
studies, evidence of a decelerating noise-induced-type 
hearing impairment, but rather hearing tests all indicated a 
progressive accelerating type of hearing loss.  While he 
believed that the veteran was exposed to undue noise levels 
while in Vietnam, there were not records suggestive of, or 
audiometric studies suggestive of sensorineural hearing 
impairment causally related to his military histories.  He 
explained that during service the veteran may have had some 
high frequency change bilaterally, as recorded with all of 
his early audiometric studies, but that if the noise exposure 
was not continuing, hearing loss was not progressive if not 
exposed to continuing artillery and jet noise.  The examiner 
reiterated that it was not within reasonable medical 
probability and certainty that the veteran's current hearing 
loss had a causal relationship to his experiences in the 
service.  He conceded that there was always a possibility, 
but not within reasonable medical probability.  

Based on this record, it is apparent that a portion of the 
veteran's hearing loss is the result of age.  Both Dr. Hart 
and the VA examiner who performed the June 2000 examination 
both indicated that the veteran had presbycusis which is "a 
lessening of hearing acuteness resulting from degenerative 
changes in the ear that occur especially in old age."  See 
Godfrey v. Brown, 8 Vet. App. 113, 120-121 (1995).  Thus, at 
least a portion of the veteran's current hearing loss is not 
associated with any incident of service.  

The question remains as to whether any other component of the 
veteran's hearing loss is due to either ear infections shown 
during service or noise exposure.  On the one hand there are 
opinions from Dr. Hart and Dr. Boesen which tend to support 
the veteran's contentions.  However, the letter from Dr. Hart 
only indicates that there was a potential mild noise exposure 
component with no indication that the veteran's service noise 
exposure was responsible.  As for the opinion of Dr. Boesen, 
the Board would note that the opinion was solicited 
specifically to support a claim for service connection, but 
more importantly, it does not appear from the April 2000 
statement that Dr. Boesen had the benefit of a review of all 
pertinent medical records, particularly service medical 
records.   Those document the severity of ear infections 
during service and the findings of audiometric examinations 
performed during service and in the early 1980's.  The 
opinion of the VA physician, on the other hand, clearly had 
the benefit of a review of all pertinent medical records and 
offered a detailed explanation as to why the veteran's 
current hearing loss was not related to any noise exposure 
the veteran was exposed to during service or ear infections 
the veteran had during service.  

Given the detailed nature of the June 2000 VA examination and 
report which compared and contrasted the findings of all 
medical records and set forth a detailed rationale as to the 
conclusion reached, the Board finds that this opinion has 
much greater probative value than the other medical opinions 
of record that suggest the veteran's current hearing loss is 
related to service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection and accordingly, service 
connection for hearing loss is not established.



ORDER

New and material evidence having been submitted, the claim 
for service connection for hearing loss is reopened.  

Service connection for hearing loss is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

